NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0274n.06

                                         No. 21-5416

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                  FILED
                                                  )                          Jul 12, 2022
UNITED STATES OF AMERICA,
                                                  )                     DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                        )
                                                  )      ON APPEAL FROM THE UNITED
       v.                                         )      STATES DISTRICT COURT FOR
                                                  )      THE EASTERN DISTRICT OF
RICKY LEE RIDDLE,                                 )      TENNESSEE
       Defendant-Appellant.                       )
                                                  )


Before: KETHLEDGE, STRANCH, and NALBANDIAN, Circuit Judges.

       KETHLEDGE, Circuit Judge. Ricky Lee Riddle was sentenced as a career offender based

in part on a Tennessee robbery conviction. He now challenges that designation. We affirm.

       In 2020, Riddle pled guilty to being a felon in possession of a firearm in violation of

18 U.S.C. § 922(g)(1). The probation office recommended that Riddle be designated a career

offender under the Guidelines because he had two prior convictions for a felony “crime of

violence.” One of those convictions was for robbery in Tennessee, in violation of Tenn. Code

Ann. § 39-13-401. See U.S.S.G. §§ 2K2.1, 4B1.1. That designation would increase Riddle’s base

offense level from 14 to 24. Riddle objected to the report, arguing that Tennessee robbery does

not qualify as a crime of violence under the Guidelines. The district court overruled Riddle’s

objection, designated him as a career offender, and sentenced him to 100 months’ imprisonment.
No. 21-5416, United States v. Riddle


       We review the district court’s designation of Riddle as a career offender de novo. See

United States v. Hill, 982 F.3d 441, 443 (6th Cir. 2020). Riddle’s argument here is that his

Tennessee offense was not a crime of violence as defined by U.S.S.G. § 4B1.2(a). That definition

is identical to the definition of a “violent felony” under the Armed Career Criminal Act. We

therefore construe the two definitions the same way. United States v. Harris, 853 F.3d 318, 320

(6th Cir. 2017). And we have held that Tennessee robbery is a violent felony under the elements

clause of the Armed Career Criminal Act. See United States v. Mitchell, 743 F.3d 1054, 1059 (6th

Cir. 2014); United States v. Randy Belcher, No. 21-5414, slip op. at 3 (6th Cir. July 12, 2022). We

therefore apply that same holding here. The district court was therefore correct to designate Riddle

a career offender.

       The district court’s judgment is affirmed.




                                                 2